Title: From Thomas Jefferson to James Monroe, 21 March 1807
From: Jefferson, Thomas
To: Monroe, James


                        
                            Dear Sir
                            
                            Washington Mar. 21. 07.
                        
                        A copy of the treaty with Gr. Britain came to mr Erskine’s hands on the last day of the session of
                            Congress, which he immediately communicated to us; and since that mr Purviance has arrived with an original. on the
                            subject of it you will recieve a letter from the Secretary of state of about this date, and one more in detail hereafter.
                            I should not have written but that I percieve uncommon efforts, and with uncommon wickedness are making by the Federal
                            papers to produce mischief between myself personally & our negociators and also to irritate the British government, by
                            putting a thousand speeches into my mouth, not one word of which I ever uttered. I have therefore thought it safe to guard
                            you by stating the view which we have given out on the subject of the treaty, in conversation & otherwise; for ours, as
                            you know, is a government which will not tolerate the being kept entirely in the dark, and especially on a subject so
                            interesting as this treaty. we immediately stated in conversation to the members of the legislature & others, that
                            having by a letter recieved in January, percieved that our ministers might sign a treaty not providing satisfactorily
                            against the impressment of our seamen, we had, on the 3d. of Feb. informed you that should such an one could have been forwarded,
                            it could not be ratified, & recommending therefore that you should resume negociations for inserting an article to that
                            effect, that we should hold the treaty in suspense until we could learn from you, the result of our instructions which
                            probably would not be till summer, & then decide on the question of calling the Senate. we observed too that a written
                            declaration of the British commissioners given in at the time of signature would of itself, unless withdrawn, prevent the
                            acceptance of any treaty, because it’s effect was to leave us bound by the treaty, & themselves totally unbound. this is
                            the statement we have given out, and nothing more of the contents of the treaty has been made known. but depend on it, my
                            dear Sir, that it will be considered as a hard treaty when it is known. the British Commissrs. appear to have screwed
                            every article as far as it would bear, to have taken every thing, & yielded nothing. take out the 11th. article, and the
                            evil of all the others so much overweighs the good, that we should be glad to expunge the whole. and even the 11th.
                            article admits only that we may enjoy our right to the indirect colonial trade, during the present hostilities. if peace
                            is made this year and war resumed the next, the benefit of this stipulation is gone, and yet we are bound for 10. years to
                            pass no non-importation or non-intercourse laws, or take any other measures to restrain the unjust pretensions &
                            practices of the British. but on this you will hear from the Secretary of state. if the treaty cannot be put into an
                            acceptable form, then the next best thing is to back out of the negociation as well as we can, letting that die away
                            insensibly, but in the meantime agreeing informally that both parties shall act on the principles of the treaty, so as to
                            preserve that friendly understanding which we so sincerely desire, until the one or the other may be disposed to yield the
                            points which divide us. this will leave you to follow your desire of coming home as soon as you see that the amendment of
                            the treaty is desperate. the power of continuing the negociations will pass over to mr Pinckney who, by procrastinations,
                            can let it die away, and give us time, the most precious of all things to us.—the government of N. Orleans is still
                            without such a head as I wish. the salary of 5000. D. is too small, but I am assured the Orleans legislature would make it
                            adequate would you accept it. it is the 2d. office in the US. in importance, & I am still in hopes you will accept it.
                            it is impossible to let you stay at home while the public has so much need of talents.—I am writing under a severe
                            indisposition of periodical head-ach, with scarcely command enough of my mind to know what I write. as a part of this letter
                            concerns mr Pinckney as well as yourself, be so good as to communicate so much of it to him, and with my best respects to
                            him, to mrs Monroe & your daughter be assured yourself in all cases of my constant & affectionate friendship
                            and attachment.
                        
                            Th: Jefferson
                            
                        
                    